Case 2:20-cv-00052-TFM-B Document 93 Filed 05/04/21 Page 1 of 1                        PageID #: 541




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

KAYO CLEVELAND,                                :
                                               :
               Plaintiff,                      :
                                               :
v.                                             :       CIVIL ACT. NO. 2:20-cv-52-TFM-B
                                               :
REGIONS BANK,                                  :
                                               :
               Defendants.                     :

                                              ORDER

       Pending before the Court is the parties’ Joint Stipulation of Dismissal as to Defendant

Defendant [(sic)] Regions Bank With Prejudice. Doc. 92, filed May 4, 2021. The parties request

the Court dismiss with prejudice all of the claims that are brought by Plaintiff Kayo Cleveland

against Defendant Regions Bank in this matter. Id. The Rules of Civil Procedure permit a plaintiff

to voluntarily dismiss the action without an order of the court “by filing a notice of dismissal before

the opposing party serves either an answer or a motion for summary judgment” or “a stipulation

signed by all parties who have appeared.” FED. R. CIV. P. 41(a)(1)(A)(i)-(ii). The joint stipulation

is signed by counsel for the remaining parties in this matter. Doc. 92.

       Consequently, by operation of Fed. R. Civ. P. 41, this action has been dismissed in

accordance with the stipulation. Therefore, the claims in this case are dismissed with prejudice,

with each party to bear their own attorneys’ fees and costs.

       The Clerk of the Court is DIRECTED to close this case.

       DONE and ORDERED this 4th day of May 2021.

                                               /s/ Terry F. Moorer
                                               TERRY F. MOORER
                                               UNITED STATES DISTRICT JUDGE



                                             Page 1 of 1
